Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.


DETAILED ACTION
This action is in response to the communication mailed on 3/2/2022 and applicant has submitted an amendment, filed on 9/1/2022.
Claims 1-5, 7-24, 26-43, 45-57, 77, 78 are pending, with claims 1, 20, 39 have been amended and claims 6, 25, 44, 58-76  have been canceled and claims 77, 78 are newly added.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 7-24, 26-43, 45-57, 77, 78 filed on 9/1/2022 have been considered but are moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-24, 26-43, 45-57 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170098138 (hereinafter referred to as Wang) in view of US Patent Application Publication 20150146020 (hereinafter referred to as Imaizumi).
Consider claims 1, 20, 39, Wang discloses a computing device (see at least ¶ [0032], Fig. 1, “…a computing device 102…” and see at least ¶ [0120], Fig. 15, “…computing device 1502 as illustrated includes a processing system 1504, one or more computer-readable media 1506…” and further and see at least ¶ [0129], “…the computing device 1502 as software may be achieved at least partially in hardware, e.g., through use of computer-readable storage media and/or hardware elements 1510 of the processing system 1504. The instructions and/or functions may be executable/operable by one or more articles of manufacture…”) implemented method comprising: 
receiving an image that includes textual content in at least one font (see at least ¶ [0036], “…The image 114 can include a variety of different objects, such as text, shapes or other visual objects, spreadsheets, as a document, a multimedia content, slide presentation, and so on…” and further see at least ¶ [0060], “…The text localization module 204 of the text localization system 122 then receives the text localization module 206 for testing, i.e., to localize text 128 in a received image 114…”); and 
identifying the at least one font represented in the received image using a machine learning system (see at least ¶ [0037], “…a font recognition and similarity system 120. This system 120 is representative of functionality to perform text localization, find similar fonts, and employ font attributes for font recognition and similarity…” and further see at least ¶ [0040], “…These attributes are learnable as part of a machine learning process to improve accuracy and efficiency of font recognition and similarity determinations, further discussion of which is included in the following in relation to FIGS. 8-14.…”), the machine learning system being trained using images representing a plurality of training fonts (see at least ¶ [0040], “…attributes are learnable as part of a machine learning process to improve accuracy and efficiency of font recognition and similarity determinations, further discussion of which is included in the following in relation to FIGS. 8-14…”), wherein a portion of the training images include synthetic text located in the foreground and being positioned over captured background imagery (see at least ¶ [0056], “…a machine learning module 212 obtains the training image and font collection 210. The collection includes a plurality of training images having text rendered using a corresponding font (block 302). A model is trained by the machine learning module 212 to predict a bounding box for text in an image …” and see at least ¶ [0054], “…the training set generation module 208 during and/or after rendering of text. Examples of perturbations include kerning offset, downscaling, background/foreground intensity, text color flipping, shading, rotation, squeezing, cropping and noise…”).
Wang disclose all the subject matters of the claimed invention concept. However, Wang does not particularly disclose a portion of the training images is distorted when captured by at least one of image capture conditions and capture equipment.  In an analogous field of endeavor, attention is directed to Imaizumi, which teaches a portion of the training images is distorted when captured by at least one of image capture conditions and capture equipment (see at least Imaizumi ¶ [0004], “…The captured image obtained by capturing the object from the oblique direction has distortion. Therefore, for example, a technique is disclosed for carrying out a geometry distortion correction so as to generate an image which is prevented from having distortion…” and see at least ¶ [0010],  “…a captured image may be blurred in a case where a mobile terminal shake occurs or a camera of the mobile terminal apparatus is not focused on an object to be captured. In a case where the compression technique is applied to an image such that a captured image is blurred and a text and/or a line art image are/is blurred, a part(s) of the text and/or the line art image which part(s) is/are supposed to be extracted as a foreground layer is included in a background layer, and the background …” and further see at least [0077], “…a captured image in which geometrical distortion occurs, it is necessary to estimate a pixel that is absent in the captured image which has not been transformed, and by using captured image data which has not been transformed, it is necessary to find, by interpolation calculation, the captured image data which has been transformed…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wang disclosed invention, and have a portion of the training images is distorted when captured by at least one of image capture conditions and capture equipment, as taught by Imaizumi,  thereby, to provide technique for converting an image into a file is normally applied to an image obtained by reading a document placed on a contact glass, or an image obtained by reading a document conveyed from a document conveying apparatus, as discussed by Imaizumi (see at least ¶ [0007]). 
Consider claims 2, 21, 40, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the text located in the foreground is synthetically augmented (see at least ¶ [0053], “…a training set generation module 208 is utilized to generate a training image and font collection 210 that includes training images that are to serve as a basis for training the text localization model 206. The training image and font collection 210 …” and see at least ¶ [0054], “…background/foreground intensity, text color flipping, shading, rotation, squeezing, cropping and noise…”).
Consider claims 3, 22, 41, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches synthetic augmentation is provided in a two-step process (see at least ¶ [0098], “…the machine learning module 1108 employs a neural network 110 have at least two machine learning subnets 1112, 1114 configured as a Siamese network to learn the weight function and compare fonts. The two machine learning subnets 1112, 1114 of the Siamese network are identical in this example. The end of each machines learning subnet 1112, 1114 includes a weight prediction layer that is used to predict a scalar values …”).
Consider claims 4, 23, 42, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the text is synthetically augmented based upon one or more predefined conditions (see at least ¶ [0098], “…the machine learning module 1108 employs a neural network 110 have at least two machine learning subnets 1112, 1114 configured as a Siamese network to learn the weight function and compare fonts…, …The end of each machines learning subnet 1112, 1114 includes a weight prediction layer that is used to predict a scalar values. An additional layer illustrated as the classifier 1116 positioned "on top" of the two identical machine learning subnets 1112, 1114 takes the two scalars and forms a binary classifier…”).
Consider claims 5, 24, 43, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the text located in the foreground is undistorted (see at least ¶ [0053], “…a training set generation module 208 is utilized to generate a training image and font collection 210 that includes training images that are to serve as a basis for training the text localization model 206. The training image and font collection 210 …” and see at least ¶ [0054], “…background/foreground intensity, text color flipping, shading, rotation, squeezing, cropping and noise…”).
Consider claims 7, 26, 45, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the captured background imagery is predominately absent text (see at least ¶ [0054], “…background/foreground intensity, text color flipping, shading, rotation, squeezing, cropping and noise…”).
Consider claims 8, 27, 46, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the text located in the foreground is randomly positioned in the portion of training images (see at least ¶ [0054], “…in order to make the training set more diversified and more robust to noises, random perturbations may be added by the training set generation module 208 during and/or after rendering of text…”).
Consider claims 9, 28, 47, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches prior to the text being located in the foreground, a portion of the text is removed (see at least ¶ [0054], “…background/foreground intensity, text color flipping, shading, rotation, squeezing, cropping and noise…”).
Consider claims 10, 29, 48, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the captured background imagery is distorted when captured (see at least ¶ [0054], “…background/foreground intensity, text color flipping, shading, rotation, squeezing, cropping and noise…”).
Consider claims 11, 30, 49, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches font similarity is used to identify the at least one font (see at least ¶ [0026], “…font similarity may be used to determine which fonts are similar to a font used to render text in an image, which may be used to navigate through hundreds or even thousands of fonts to find a similar font of interest …”).
Consider claims 12, 31, 50, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches similarity of fonts in multiple image segments is used to identify the at least one font (see at least ¶ [0026], “…font similarity may be used to determine which fonts are similar to a font used to render text in an image, which may be used to navigate through hundreds or even thousands of fonts to find a similar font of interest …”).
Consider claims 13, 32, 51, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the machine learning system is trained by using transfer learning (see at least ¶ [0087],  “…a deep convolutional neural network is trained to recognize and find similar fonts. …, the font attribute system 126 employs metadata 816 in order to improve accuracy and efficiency of these techniques. For instance, within a font family, different fonts 130 have different weights; fonts may have a notation of relative and italic; may come as pairs; may have classification information such as Serif, San Serif; and so forth. Accordingly, these attributes may also be leveraged to recognize a font having the described attributes as well as locate similar fonts having similar attributes as defined by associated…”).
Consider claims 14, 33, 52, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches an output of the machine learning system represents each font used to train the machine learning system (see at least ¶ [0087],  “…a deep convolutional neural network is trained to recognize and find similar fonts. …, the font attribute system 126 employs metadata 816 in order to improve accuracy and efficiency of these techniques. For instance, within a font family, different fonts 130 have different weights; fonts may have a notation of relative and italic; may come as pairs; may have classification information such as Serif, San Serif; and so forth. Accordingly, these attributes may also be leveraged to recognize a font having the described attributes as well as locate similar fonts having similar attributes as defined by associated…”).
Consider claims 15, 34, 53, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches the output of the machine learning system provides a level of confidence for each font used to train the machine learning system (see at least ¶ [0087],  “…a deep convolutional neural network is trained to recognize and find similar fonts. …, the font attribute system 126 employs metadata 816 in order to improve accuracy and efficiency of these techniques. For instance, within a font family, different fonts 130 have different weights; fonts may have a notation of relative and italic; may come as pairs; may have classification information such as Serif, San Serif; and so forth. Accordingly, these attributes may also be leveraged to recognize a font having the described attributes as well as locate similar fonts having similar attributes as defined by associated…”).
Consider claims 16, 35, 54, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches a subset of the output of the machine learning system is scaled and a remainder of the output is removed (see at least ¶ [0089],  “…The two machine learning subnets 1112, 1114 of the Siamese network are identical in this example. The end of each machines learning subnet 1112, 1114 includes a weight prediction layer that is used to predict a scalar values. An additional layer illustrated as the classifier 1116 positioned "on top" of the two identical machine learning subnets 1112, 1114 takes the two scalars and forms a binary classifier…”).
Consider claims 17, 36, 55, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches some of the training images are absent identification (see at least ¶ [0054], “…background/foreground intensity, text color flipping, shading, rotation, squeezing, cropping and noise…”).
Consider claims 18, 37, 56, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches identifying the at least one font represented in the received image using the machine learning system includes using additional images received by the machine learning system (see at least ¶ [0025], “…text localization techniques described herein train a model using machine learning (e.g., a convolutional neural network) using training images. The model is then used to localize text in a subsequently received image, and may do so automatically and without user intervention…” and further see at least ¶ [0026], “…font similarity may be used to determine which fonts are similar to a font used to render text in an image, which may be used to navigate through hundreds or even thousands of fonts to find a similar font of interest …”).
Consider claims 19, 38, 57, (depends on at least claims 1, 20, 39), Wang in view of Imaizumi discloses the limitations of claims 1, 20, 39 as applied to claim rejection 1, 20, 39 above and further discloses:
Wang teaches outputs of the machine learning system for the received image and the additional images are combined to identify the at least one font (see at least ¶ [0110], “…Each kind of image pair is uniformly sampled during training. If there are font families with only a single font, those font images may be combined to form a fifth type of image pairs with "z=4." In this way, the Siamese neural network 1110 may still be optimized with the softmax loss…”).

Claims 77, 78 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170098138 (hereinafter referred to as Wang) in view of US Patent Application Publication 20150146020 (hereinafter referred to as Imaizumi) and further in view of US Patent Application Publication 20180349527 (hereinafter referred to as Li).
Consider claim 77, (depends on at least claim 1), Wang and Imaizumi in view of Li discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Wang and Imaizumi disclose all the subject matters of the claimed invention concept. However, Wang or Imaizumi does not particularly disclose the machine learning system comprises a generative adversarial network (GAN).  In an analogous field of endeavor, attention is directed to Imaizumi, which teaches the machine learning system comprises a generative adversarial network (GAN) (see at least Li ¶ [0032], “…The GANs may include a generator neural network that produces augmented images 220 from simulated images 206 generated by simulation engine 120, as well as a discriminator neural network that categorizes augmented images 220 as simulated or real. The GANs may be trained by inputting simulated training data 214 and real-world training data 216 as unpaired training data into the generator and discriminator neural networks…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wang and Imaizumi disclosed inventions, and have the machine learning system comprises a generative adversarial network (GAN), as taught by Li,  thereby, to provide a technique for generating simulated training data for a physical process. The technique includes receiving, as input to at least one machine learning model, a first simulated image of a first object, wherein the at least one machine learning model includes mappings between simulated images generated from models of physical objects and real-world images of the physical objects, as discussed by Li (see at least ¶ [0009]). 
Consider claim 78, (depends on at least claim 1), Wang and Imaizumi in view of Li discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Wang and Imaizumi disclose all the subject matters of the claimed invention concept. However, Wang or Imaizumi does not particularly disclose the generative adversarial network (GAN) comprises a generator neural network and a discriminator neural network.  In an analogous field of endeavor, attention is directed to Imaizumi, which teaches the generative adversarial network (GAN) comprises a generator neural network and a discriminator neural network (see at least Li ¶ [0032], “…The GANs may include a generator neural network that produces augmented images 220 from simulated images 206 generated by simulation engine 120, as well as a discriminator neural network that categorizes augmented images 220 as simulated or real. The GANs may be trained by inputting simulated training data 214 and real-world training data 216 as unpaired training data into the generator and discriminator neural networks…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wang and Imaizumi disclosed inventions, and have the generative adversarial network (GAN) comprises a generator neural network and a discriminator neural network, as taught by Li,  thereby, to provide a technique for generating simulated training data for a physical process. The technique includes receiving, as input to at least one machine learning model, a first simulated image of a first object, wherein the at least one machine learning model includes mappings between simulated images generated from models of physical objects and real-world images of the physical objects, as discussed by Li (see at least ¶ [0009]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645